Citation Nr: 18100339
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-32 617
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 
REMANDED ISSUES
The claims of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a right ankle disability, to include as secondary to a lumbar spine disability, entitlement to service connection for a right foot disability, to include as secondary to a lumbar spine disability, and entitlement to service connection for sciatica, to include as secondary to a lumbar spine disability are remanded for additional development.
The Veteran had honorable active duty service with the United States Navy from October 1982 to September 2003.
These matters are before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for a lumbar spine disability, a right ankle disability, a right foot disability, and sciatica.  The Veteran filed a Notice of Disagreement in May 2014.  A Statement of the Case was issued in August 2014.  The Veteran filed his Substantive Appeal in September 2014, and requested a hearing before the Board.  In August 2017, the Veteran failed to report to his scheduled hearing before the Board.  He did not present good cause to excuse his absence.  As such, the Veterans hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2017).
The October 2013 VA examination report is inadequate for adjudicative purposes.  The examiner provided a conclusory opinion based on a limited review of the record with no in-person examination of the Veteran.  The examiner reported that the Veteran had one muscle strain in 1991 that resolved without recurrent or persistent sequela and, as such, the Veterans lumbar spine disability was less likely than not related to active duty service.  No further rationale was provided, nor did the examiner address the following: low back pain as reported in August 1994 and December 1996 ; a February 1997 motor vehicle accident that caused low back pain; the Veterans post-service diagnosis of degenerative disc disease within two years of discharge; and lay reports of continuing symptomatology following discharge.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new VA examination with a thorough etiology opinion must be obtained on remand.
As the Veterans claims of entitlement to service connection for sciatica, a right foot disability, and a right ankle disability are reported to be secondary to his lumbar spine disability, the issues must be remanded as inextricably intertwined.
 
The matters are REMANDED for the following action:
1. Send a letter to the Veteran and his representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. Once the aforementioned development is complete, ensure that the Veteran is scheduled for a VA examination to assess the etiology of his lumbar spine disability.  A complete copy of the claims file must be made available to the examiner.  The examiner must review the entire claims file with particular attention to the Veterans lay reports of observable symptomatology associated with his low back.  The examiner should opine as to the following:
(a.) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veterans lumbar spine disability was incurred in active duty service, had its onset within one year of discharge, or is otherwise related to active duty service?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion
4. If a positive nexus opinion is obtained in the lumbar spine examination, schedule the Veteran for a VA examination to assess the issues of sciatica, a right foot disability and a right ankle disability, as secondary to the Veterans lumbar spine disability.  A complete copy of the claims file must be made available to the examiner.  The examiner must review the entire claims file with particular attention to the Veterans lay reports of observable symptomatology associated with each condition.  The examiner should opine as to the following:
(a.) Identify any and all present diagnoses pertaining to the Veterans right foot and right ankle. 
(b.) Is it at least as likely as not (50 percent or greater probability) that the Veterans sciatica was caused by or aggravated by his lumbar spine disability?
(c.) Is it at least as likely as not (50 percent or greater probability) that any identified right foot disability was caused by or aggravated by his lumbar spine disability?
(d.) Is it at least as likely as not (50 percent or greater probability) that any identified right ankle disability was caused by or aggravated by his lumbar spine disability?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
5. Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
JAMES G. REINHART
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

